Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 1of11 Page ID #522

EXHIBIT 4
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 20f11 Page ID #523

INSTALLMENT REAL ESTATE SALE CONTRACT

1. Purchase.and Sale. William F. Campbell, (hereinafter referred to as Seller(s)), whose address is P.O. Box 999
Granite City, Illinois 62040 and whose telephone number is (618) 531-5143, hereby agrees to sell Jessica Barron and
Kenneth Wylie, (hereinafter referred to as (Buyer(s), hereby agree(s) to purchase, for the price and on the terms and
conditions contained herein, the following real property, together with all fixtures and permanent improvements thereto,
namely: .
Legal Description to Govern
more commonly known as 1632 Maple, Granite city IL 62040

Permanent Parcel No.: 1D# 22-2-19-24-D5-106-002

2. Purchase Price. The purchase price is $45,000.00, which Buyer(s) shall pay in the following manner:

A. The sum of $500.00 upon execution of this contract as an earnest money deposit paid to and to be held by Seller,
pending “initial closing” of this transaction;

B. An additional sum of $1500.00, likewise to be additional paid at same “‘nitial closing-”

C. The remaining sum of $43,000.00 to be paid in consecutive monthly payments of $ 600.00 each on or before the
first (1“) day of cach month beginning on the first (1°) day of angust, 2017, which payments inchade interest at the
rate of nine point five percent ( 9.5% ) per annum on the principal balance from time to time remaining unpaid. In
establishing this rate of interest the parties should first consult with their tax advisor regarding the “understated and
imputed interest rule” in the federal income tax code; and

D. A balloon payment on or before the first of September, 2019, of all principal then remaining unpaid with interest
as aforesaid.

Time is of the essence as to Buyer(s)’ payment obligations herein. The Buyer(s) shall have the right of prepayment
in amounts equal to one or more of the principal payments next to become due as shown on the amortization schedule and
credited in the reverse order due. Any installment or portion thereof not paid within seven (7) days of its due date shall incur

a $50.00 late penalty and shall be due with the next installment.

NOTE: The monthly principal and interest payment outlined in paragraph 2, C, above ($513.31) plus the monthly
escrow payment outlined in paragraph 3 below ($86.69) equals AN INITIAL MONTHLY PAYMENT OF $ 600.00

3. Funds for Taxes and Charges. In addition to the agreed installments of principal and interest, provided in
paragraph 2, Buyer(s) sball deposit with Seller(s) on the day each mstallment payment is due, until the purchase price is paid
in fall, a sum (herein referred to as “funds”) equal to one-twelfth (1/12) of the estimated yearly real estate taxes, Failure to
make the deposits required hereunder shall constitute a breach of this Agreement.

. The funds shall be held by Seller(s) in an institution the deposits or accounts of which are insured or guaranteed by a
federal or state agency. Seller(s) is/are hereby authorized and directed to use the funds for the payment of the aforementioned
taxes. Seller(s) shall, upon the request of the Buyer(s), give the Buyer(s) an annual accounting of all such funds deposited
and disbursed including evidence of paid receipts for the amounts so disbursed. The funds are hereby pledged as additional
security to the Seller(s) for the periodic payments and the unpaid balance of the purchase price.

If the amount of the funds together with the future periodic deposits of such funds payable prior to the due date of the

aforementioned charges shall exceed the amount reasonably estimated as being required to pay said charges, such excess may
be applied first to cure any breach in the performance of the Buyer(s)’ covenants or agreements hereunder or a credit toward

Buyer(s)’ future obligations hereunder.
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 30f11 Page ID #524

Seller(s) may not charge for so holding and applying the funds, analyzing said account, or verifying and compiling
said assessments and bills, nor shall Buyer(s) be entitled to interest or eamings on the funds. Upon payment in full of all
sums due hereunder. The monthly deposit shall initially be set at $150.00 per month and shall be adjusted normally.

4. final Closing. closing shall be held at the offices of Theis Law Firm, P.C., 2145 Pontoon Road, Granite City,
Illinois, or by such other place and by such other date as mutually agreed upon by the parties unto Buyer(s) at initial closing,
provided Buyer(s) has/have by that date fumished them proof of Buyer(s)’ purchase of a policy of hazard and liability
insurance on the subject premises fully insuring (replacement cost insurance) the interests of the Seller(s), Buyer(s), and
mortgagee(s), if any, with a loss payable clause in favor of each party as their interests may appear. The property shall be
insured for the full market value with limits of liability coverage and an insurance carrier satisfactory to Seller(s). Buyer(s)
shall, at his/her/their expense, maintain such insurance (and flood insurance, if seller deems it necessary) in effect throughout
the term of this contract and furnish proof thereof to Seller(s) on request. Buyer(s) hereby waive(s) any implied warranty of
habitability and state(s) that Buyer(s) has/have inspected the real and personal property and accept same “as is” with all

defects, both latent and patient.

5. Insured Casualties. In addition to the agreed installments of principal and interest, provided in paragraph 2,
Buyer(s) shall be solely responsible to get and maintain full home owners insurance coverage and to name seller as

“additional insured”

Buyer(s) is/are hereby authorized and directed to use the funds for the payment of the aforementioned premiums.
Buyer(s) shall, upon the request of the Seller(s), give the Seller(s) an annual accounting of all such funds deposited and
disbursed including evidence of paid receipts for the amounts so disbursed.

If the premises are damaged or destroyed by fire or other insured casualty, the insurance settlement shall be made and
proceeds shail be distributed as provided in the pre-existing mortgage, if any. Any insurance proceeds to which either or both
of the parties hereto shall be entitled on account thereof, shall be used (i) in the event the insurance proceeds together with
additional monies to be escrowed therewith by Buyer(s) are sufficient to fully reconstruct or restore such improvements, to
pay for the restoration or reconstruction of such damages or lost improvement, or (ii) in the event the insurance proceeds after
deducting the mortgage balance, and additional monies from Buyer(s) are not sufficient to fully reconstruct or restore such
improvements, then the proceeds of insurance shall be applied to the unpaid balance of purchase price. Seller(s) shall consult
with Buyer(s) with respect to any insurance settlement, but Buyer(s) shall have no night to deal directly with the insurance
company. Buyer(s) shall have the right, at his/her/their own expense, to obtain a separate additional casualty insurance
policy covering purchaser’s interest in the premises and the personal property therein.

In the event the insurance proceeds collected by the Seller(s), after payment of the mortgage balance, if any, exceed
the balance owing by Buyer(s) to Seller(s) under the terms of this contract, the excess shall belong to and be immediately
paid over to the Buyer(s). minus any out of pocket expenses paid by seller (such as insurance)

6. Acceleration of Mortgage. Buyer(s) shall not do anything which would render Seller(s) in violation of any
provision of Seller(s)’ mortgage currently existing on the subject premises, the payments of which Seller(s) shall continue to
make in timely fashion. The parties recognize that the execution or implementation of this agreement may give the holder of
the existing mortgage, the right to declare all sums secured by the mortgage to be immediately due and payable by virtue of
“due on sale clause.” If, as a result of the execution or implementation of this agreement, the mortgagee (either nghtfully or
wrongfully) declares and acceleration, declares the mortgage in default or takes any remedial actions authorized by the
mortgage or by the note it secures, Seller(s) and Buyer(s) specifically agree that:

A. Seller(s) will immediately notify Buyer(s), and the parties will co-operate and make reasonable efforts to
continue Buyer(s)’ possession of the premises and to implement this agreement.

B. Buyer’s shall make reasonable efforts to procure interim financing at then current market rates, terms, and
conditions, sufficient to pay off Seller(s) mortgage (including any charges made rightfully or wrongfully by
mortgagee as a condition to its release of the mortgage). In addition, at Seller(s) request, Buyer(s) shall furnish to
Seller(s) all requested credit information and shall sign customary papers relating to applications for financing, so
that Seller(s) may seek to procure such financing for Buyer(s). Buyer(s) shall contemporaneously seek the necessary
financing and shall pay the proceeds of any such financing to Seller(s), whereupon Seller(s) shall immediately pay ]
off the existing accelerated mortgage. The payments by Buyer(s) shall be credited against the payments of the

fe. tad.
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 4o0f11 Page ID #525

purchase price hereunder in the reverse order due. Nothing in this paragraph shall prevent Buyer(s) from procuring
long-term financing and prepaying the purchase price, as provided elsewhere herein.

C. If within thirty (30) days of Seller(s)’ notice, Buyer(s) is/aré not able to obtain a commitment for such interim
financing (or if Seller(s) do(es) not receive the proceeds within forty (40) days of the request), Seller(s) may obtain
such interim financing and pay off mortgage. In such instance, Buyér(s) shall pay to Seller(s) on demand all fees,
charges, commissions, and the like incurred by Seller(s) in obtaining that financing. In addition, with each monthly
payment due hereunder, Buyer(s) shall pay an amount equal to the amount, if any, by which Seller(s)’ monthly
payment of principal and interest under the interim financing exceeds the amount of Seller(s)’ monthly payment of
principal and interest previously due under the mortgage.

D. Ifthe mortgage is foreclosed and neither party is able to obtain sufficient interim financing, this sale shall be
canceled as of the date which is the earlier of (i) the date that Buyer(s), with Seller(s)’ written consent, yield up
possession to the existing mortgagee or mortgagee’s successor in interest, or (ii) the date the judgment of foreclosure
(whether or not appealed) becomes final. All payments (including taxes and insurance payments) paid to Seller(s)
under this agreement shall be retained by Seller(s).

E. Buyer(s) will pay: (i) all the existing morigagee’s costs and expenses (including attorneys’ fees) for which the
Seller(s) is/are liable under the mortgage as a result of the execution and implementation of this agreement (Seller(s)’
decision to pay such expenses shall be conclusive and binding on Buyer(s)); (ii) all Seller(s)’ costs and expenses
(including attorneys’ fees) reasonably incurred by Seller(s) in defending, delaying, or negotiating or attempting to
negotiate a settlement of the existing mortgagee’s actions; and (iii) all Seller(s)’ costs and expenses (including
attomeys” fees) reasonably incurred by Seller(s) in procuring or attempting to procure interim financing for Buyer(s)
or Seller(s). Buyer(s) shall bear his/their own costs and expenses (including attomeys’ fees) in connection with the
foregoing. All covenants herein shall survive the closing.

F. In the event Seller(s) fail(s) to timely make his/their mortgage payments despite his/their timely receipt of the
Buyer(s)’ payments, resulting in foreclosure of the mortgage, the Buyer(s) shall be entitled immediately upon
vacating the premises and upon expiration of the Seller(s)’ right of redemption, to recover from Seller(s) the entire
down payment, all principal payments and all escrow payments made to Seller(s) and not expended on general taxes
and insurance premiums on the subject premises. Seller(s) shall not further mortgage or encumber the real estate
while this contract is pending. Seiler(s) and Buyer(s) have been informed that Theis Law Firm, P.C. recommends
that the existing mortgage loan amortization schedule principal balances never exceed this installment contract
amortization schedule principal balances.

G. Each of the parties acknowledges that he or she has carefully read the foregoing and has been afforded sufficient
time and opportunity to study same and to obtain legal advice and clarification of its terms and provisions. Each
party agrees that should any future litigation arise concerning the acceleration of the existing mortgage, each shall

and will hold Theis Law Firm, P.C. harmless.

7. Personal Property. The following personal property is included in this sale:

 

 

 

 

_] Refrigerator [] Storm Windows (] Air Conditioning Unit(s) —_#

“] Stove/Oven [] Storm Doors () Pool & Equipment —

_] Shades ([] Water Softener L} Spas & Equipment

~} Sump Pump (_] Light Fixtures [_] Fireplace Tools

~] Screens L] Attic Fan (J) Fireplace Screens

__) Television Antenna (0 Central Vac [] Garage Door Opener Remote(s)__#
_] Blinds C} Humidifier () Ceiling Fan(s) # ~~
~] Cooktop/Range [} Air Filtration : [] Dryer

_] Microwave (J Utility Shed(s) LJ Intercom

_J Conipactor [] Hot Tub (] Satellite

~] Clothes Washer [-] Ventilation Fans C) Dish/Receiver

_] Drapes, Curtains CJ Cunain Rods CL] Water Heater

_] Carpeting C) Dishwasher CL]

~] Awning () Planis/Shnibbery a

~] Garbage Disposal [-] Alarms/Security System Cc]

_] Propane tank/remaining gas

8. If requested by Buyer(s), Seller(s) shall provide a bill of sale at final closing.
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 5of11 Page ID #526

9. Prorations. The real estate taxes shal] be prorated for the year 20____as of initial closing, upon receipt of that tax
bill, the Seller(s) promptly paying that proporting accruing through that date and the Buyer(s) promptly paying that
proportion accruing thereafter. The Buyer(s) shall be responsible for the payment of all real estate taxes thereafter. Seller(s)
shall pay all utilities to possession date. n/a

10. Liens. Repairs. Inspection. The Buyer(s) shall not suffer or permit any mechanic’s, materialman’s or other liens
to attach to the subject property. Notwithstanding the foregoing, the Buyer(s) will, at his/her/their own expense, maintain the
premises in a good state of repair, and be responsbile for: Any utility related upgrade/repair/relocation/tap-on expenses,
building code or zoning violations and fines, and comply with all Jaws and ordinances. Seller(s) shall have right of
inspection at reasonable times and intervals. Buyer(s) shall not make any substantial alterations in the premises without the
prior written consent of Seller(s). Any repairs, additions, or improvements made to the real estate shal] remain at the
premises and Buyer(s) shall have no right of removal or right to reimbursement from Seller(s), even if this contract is later
cancelled or terminated. Buyer(s) hereby agree(s) to indemnify and hold Seller(s) harmless from any and all claims,
demands, actions, damages, expenses, and Josses arising in any way from the Buyer(s)’ possession or use of the real or

personal property described herein.

11. Vesting of Title. No legal right, ttle or interest in the subject premises shall vest in the Buyer(s) until delivery of
the deed of conveyance by the Seller(s), or until the full payment of the purchase price in the manner herein provided.
Buyer(s) hereby waive(s) and release(s) all rights under and by virtue of the Homestead Exemption Laws of the State of

Dinois.

12. Assignment. The Buyer(s) shall not transfer or assign this Contract or his/her/their interest herein nor enter into
any contract for the sale of subject premises or any portion thereof, nor enter into any lease or rental agreement pertaining to

the subject premises without the prior written consent of Seller(s).

13. Default. In the event Buyer(s) fail(s) to pay any installment, expense, cost, payment, or assessment herein within
thirty (30) days after written notice of default from Seller(s) by U.S. mail to Buyer(s)’ last known address, the Seller(s) may
treat such default as a material breach of this Contract, and Seller(s) shal] have any one or more of the following remedies in

addition to all other rights and remedies provided at law or in equity:

A. Maintain an action for any unpaid and delinquent installments;
B. Declare the entire remaining unpaid principal balance and accrued interest immediately due and payable and

maintain an action for such amount,

C. Terminate this Installment Real Estate Sale Contract, forfeit the Buyer(s)’ interest herein, retain all sums paid as
partial reimbursement of actual damages incurred for breach of contract and compensation for use and occupancy of
the premises, and, upon Buyer(s)’ failure promptly to relinquish possession of the subject premises to Seller(s),
maintain an action for possession under the Forcible Entry and Detainer Act; and

D. Terminate this Installment Real Estate Sale Contract and foreclose the Buyer(s)’ interest in the subject premises.

A waiver by the Seller(s) of any breach of any term herein shall not be a waiver of any subsequent or other breach
herein, nor of any other term or condition herein.

14, Integration/No Reliance Clause. This written contract is the final and complete expression of the agreement
between the parties and neither party has relied on any additional representations made by the other. All representations and

warranties herein shall survive the closing and delivery of the deed and possession to Buyer(s), except those representations
and warranties which were to be and were in fact fully performed by the closing date.

15. Lead Warning Statement. Every purchaser of an interest in residential real property on which a residential
dwelling was built prior to 1978 is notified that such property may present exposure to lead from lead-based paint that may
place young children at risk of developing lead poisoning. Lead poisoning in young children may produce permanent
neurological damage, including learning disabilities, reduced intelligent quotient, behavioral problems, and impaired
memory. Lead poisoning also poses a particular risk to pregnant women. The Seller of any interest in residential real
property is required to provide the Buyer with any information on lead-based paint hazards from risk assessments or
inspections in the Seller’s possession and notify the Buyer of any known lead-based paint hazards. A risk gssessment or

7
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 6o0f11 Page ID #527

inspection for possible lead-based paint hazards is recommended prior to purchase. Buyer has received the pamphlet “Protect
Your Family From Lead In Your Home.” Seller has no knowledge of lead-based paint hazards in the housing and has no
reports or records pertaining to lead-based paint hazards in the housing. Buyer hereby waives the opportunity to conduct a
risk assessment or inspection at Buyer’s expense for the presence of lead-based paint hazards. °

16. Controlling Law. This contract shall be construed in accordance with the Laws of the State of Illinois, Should
any provision herein be held unenforceable or invalid by a court of competent jurisdiction, the remaining provisions of this
contract shall be and continue to be fully effective. The paragraph headings have been inserted solely for convenience in
reference and shall be ignored in any construction of this contract. Seller(s) and Buyer(s) shall comply with all federal, state,
and local laws, ordinances, rules and regulations which are applicable to this sale and the subject premises.

17. Residential Real Property Disclosure Report. See Addendum “A.” Buyer(s) acknowledge receipt of Seller(s)
completed disclosure report prior to signing this contract.

18. Final Closing. On completion of this contract, the Buyer(s) shall be entitled to a conveyance of fee simple title
by Seller(s)’ Quit Claim Deed upon payment of all amounts due hereunder in the form of a cashier’s check payable to

Seller(s).
19. Risk of Loss. The provisions of the Uniform Vendor and Purchaser Risk Act of the State of Illinois (765 ILCS

65) shall apply to this Contract.

20. Binding on Successors. All covenants arid agreements herein contained shall extend to and be binding upon the
parties hereto, their heirs, devisees, and personal representatives.

21. Dwelling Code Violations. The Seller(s) expressly warrant(s) to Buyer(s) that no notice from any city, village or
other governmental authority of a dwelling code violation which existed in the dwelling structure on the premises herein

described before this contract was executed, has been received by the Seller(s), his/her/their principal or agent within ten (10)
years of the date of execution hereof.

22. Mine Subsidence Disclosure. The Seller(s) hereby disclose(s) to Buyer(s) in compliance with the Mine
Subsidence Disclosure Act 765 ILCS 95, that no insurance claims have been paid or made by Seller(s) for mine subsidence

of the real property, and furthermore Seller(s) has/have no knowledge of mine subsidence of the real property.

23. Disposition of Earnest Money Deposit. In the event the sale under this contract does not initially close for any
reason, the escrow agent holding the eamest money deposit may elect to give Seller(s) and Buyer(s) written notice of the

escrow agent’s intended disposition of the earnest money deposit. If neither party objects in writing to escrow agent as to the
intended disposition of the earnest money deposit within seven (7) days after the date of mailing of the escrow agent’s written
notice, the escrow agent may dispose of the eamest money deposit as previously indicated. The escrow agent may also
dispose of the eamest money deposit in accordance with the written agreement of all parties to the sale contract or pursuant to
court order. In the event a dispute arises regarding disposition of the earnest money deposit and litigation ensues, Theis Law
Firm, P.C. and Pontoon Title Company, the escrow agent shall be entitled to reimbursement by Seller(s) and Buyer(s), jointly
and severally, of all reasonable attorney fees, court costs and expenses incurred therein, and judgments therefore may be
satisfied in full or in part from the earnest money deposit. The escrow agent shal} be under no duty to invest the earnest
money deposit, and any interest income therefrom shall be retained by the escrowee as agent for Attorneys’ Title Guaranty

Fund, Inc.

24. Gender and Number. If more than one Buyer or Seller is involved, or if the Buyer or Seller is an entity other
than a natural person, the pronouns and grammatical structure shall be understood to conform.

25. Expenses of Sale. The estimated expenses of sale shall be paid at mitia] closing and bome as follows:

Buyer(s) Seller(s)
Title searches and premium for vendor-vendee
Not Requested

policy of title insurance

Ke)
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 7o0f11 Page ID #528

Termite inspection/treatment, if necessary Not Requested

Document Preparation/Attomey fee 12 1/2
Amortization schedules xX

Closing Fee 1/2 1/2
Recording fees: x

Memorandum of Contract Not Requested

Quit Claim Deed x

(on final closing)

Release of Mortgage _

(on or before final closing) x

Preparation of Joint Signature Escrow :

Agreement and escrowed deeds Not Requested

Transfer Taxes (on final closing)

Occupancy permit, if applicable

Realtor’s commission to i$ )

Survey Not Requested

Other Inspections Not Requested

26. Release of Information. Seller(s) and Buyer(s) authorize the release of any and all information in relation to this
property and contract to the parties’ attomey/(s), title companies, lenders, agents, brokers, regulatory/government agencies,
credit organizations, appraisers, tenants, insurance Companies, utility companies and other similar entities,

27. Contract runs for two years to be extended provided no breaches exist and at an extra 100.00 per month to be
applied toward balance for the following year

28. no insurance provided from seller, there is only structural and liability paid by seller to be used at sellers
discretion. 5000.00 deductible, no content coverage.. buyer to get renters policy or better

Acceptance and all notices must be made in a signed and dated writing delivered to the other party by hand, first class
U.S. mail, express mail, or fax.

BUYER - Dated: ‘7 _/ 2E17 -

Printer Name: 72,

BUYER: Keewy. £ ‘ J tne Dated: 7 1X7 I5 :
. (

Printed Name: x CL

Seller: Zw, OG CEge2 Dated: Sr? ,

 

Printed Name: 447 (- ALn Cave Aft
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 8o0f11 Page ID #529

* ts
co

IME FREE HOUSING: ~

 

LEASE ADDENDUM FOR CRI

in consideration of the execution of a lease of the dwelling unit identified in the lease, Lessee
and Lessor agree as follows:

1.

Ww

to

in

Lessee or any member of lessee’s household, shall not engage in criminal activity,
including drug-related criminal activity, within the city limits of the City of Granite
City. “Drug-related criminal activity” means the illegal manufacture, sale
distribution, use OF possession with intent to manufacture, sell, distribute, or use a
controlled substance (as defined in section 102 of the Controtled Substance Act 2]
U.S.C sect 12).

Lessee’s guest or other person under the lessees control shall not engage in criminal
activity, including drug-related criminal activity, on or near the premise. “Drupg-
related criminal activity” means the illegal manufacture, sale distribution, use or .
possession with intent to manufacture, sell, distribute, or use a controlled substance
{as defined in section 102. of the Controlled Substance Act 21 U.S.C sect 12).
Lessee or menibers of lessee’s household, shall not engage in.anvy act:intended to

facilitate criminal activity, including drug-related criminal activity.within the city

limits of the City.of Granite City.
Lessee’s guest or ofher person under the lessee’s control shall not engage in anv aci

intended to facilitate criminal activity. including drug related criminal activity, op or
near the property premise, regardiéss of whether or not the individual engaging in
such activity is a household member or guest.

Lessee or a member of the lessee’s household: will not engage in the manufacture,
sale, possession or distribution of illegal drugs at anv location whether on or near
property premise or otherwise.

Lessee, any member of the lessee’s shall not engage in acts of violence or threats of
violence, including but not limited to, the unlawful discharge of firearms within the
city limits of the City of Granite City.

Lessee’s guest or other person under the lessee’s control shall not en gage in acts of
violence or threats of violence, including but not limited to, the unlawful discharge of
firearms, on or near property premise.

Lessee, or a member of lessee’s household, shall not engage in any criminal activity
found to be equivalent to a Forcible Felony at any location, on the property premise
or otherwise. “FORCIBLE FELONY” is defined as treason, first degree murder,
second degree murder, predatory criminal sexual assault of a child, ugeravated
crimunal sexual assault, criminal sexual assault, robbery, bur@lary, residential
burglary, aggravated arson, arson, aggravated kidnapping, kidnapping, ageravated
battery resulting in sreat bodily harm or permanent disability or disfigurement and
any other félony which involves:the use or cea of physical force or violence against
any individuals. (720 ILCS 5/2-8).

VIOLATION OF ANY GF THE ABOVE PROVISIONS SHALL BE A MATERIAL
VIOLATION OF THE LEASE AND-GGOD.CAUSE FOR TERMINATION OF
TENANCY. A single violation of the provisions of this addendum shall be deemed a
serious violation and materia] noncompliance with the lease. It is understood and
agreed that a single violation of any of the provisions listed above shal be good cause
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 9of11 Page ID #530

for termination of lease, unless otherwise provided by Jaw. Proof of violation shall
not require criminal conviction, but shall be by a preponderance of the evidence.

10. In case of conflict between the provisions of this addendum and any other provision
of the lease, the provisions of this addendum shall govern.

11. This lease is incorporated into the lease. between the Owner/Landlord or its agentand
lessee.

[632 male GC ll Yeo

PROPERTY ADDRESS U ~

CGnneci Rows tbelz LK EZ
SSEE DATE OWNE R/LANDLORD/AGENT

Kem rte Woe ft?
LESSEE DATE OWNER/LANDLORD/AGENT

 

 

77742
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 100f11 Page ID #531

property walk through and discloser 7/21/17

house is sold "AS JS"
seller has never occupied property

living room
-electrical, flooring, windows in good shape, walls freshly painted electric

bedroom 1
-carpet used, electrical, flooring, windows in good shape, walls freshly painted electric

bedroom 2
-new flooring , carpet has seem near door, windows in good shape, walls freshly painted electric

bath room and half bath:
-plumbing in working order , electrical, flooring, windows in good shape, walls freshly painted electric

kitchen
-base cabinet is old metal type in good shape. electrical, flooring, windows in good shape, walls freshly

painted electric

AC, is under repair, buyer to repair at own expense. buyer agrees to repair at own expense or replace with new
and sell to reduce selling price 500.00 at final closing.

roof has three layers, looks old, no leaks that seller is aware of
basement has slight leak at corner and window and possibly at washer and dry area

-buyers acknowledge that has had time provided to read and understand the contract and
agree to all aspects of it

-while under this contract buyer are to monitor and improve their credit score

-buyers have been informed that they must obey all city occupancy codes and that a
violation of city codes will create a breach of contract.

-contract may not go longer than 5 years total,
-all city codes must be strictly adhered too. grass must to cut as needed, weed whipped

and landscaped as needed, porch may not be used as storage Space and kept tidy.

trash to be kept off ground and in proper containers.
Case 3:19-cv-00834-SMY-MAB Document 14-4 Filed 08/16/19 Page 110f11 Page ID #532

Home price | $45,000.00
Down payment | $2,000.00 Cc x 5

Loan term

138

oe

Interest rate 9.500 %

Your payment will be $513.31.

Home price

Down payment
Total amount financed $43,000.00

Payment amount
Total payments

interest rate
Interest compounding Monthly

138 months = 11.5 years

$45,000.00
$2,000.00

$513.3}

$70,837.18

9.500 %

Total finance charge $27,837.18

Event Amount Term Period
Lean $43,000.00 1
Payment $513.31 137 Monthly

Payment 3513.71

Event Loan

Lean 1} $43,000.00

Payment 1
Payment 2
Payment 3
Payment 4
Payment 5
Payment 6
Payment 7
Payment 8
Payment 9
Payment 10
Payment 11
Payment 12
Payment 13
Payment 14
Payment 15
Payment 16
Payment 17
Payment 18
Payment 19
Payment 20
Payment 21
Payment 22
Payment 23
Payment 24
Payment 25

1

/ Cc
Months Years

Payment Interest Principal Balance

$513.31
$513.3)
$513.31
$513.31
$513.31
$513.31
$513.31
$533.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31
$513.31

$0.60 $0.00

$340.42 $172.89
$339.05 $174.26
$337.67 $175.64
$336.28 $177.03
$334.88 $178.43
$333.46 $179.85
$332.04 $181.27
$330.60 $182.71
$329.16 $184.15
$327,70 5185.61
$326.23 $187.08
$324.75 $188.56
$323.26 $190.05
$321.75 $191.56
$320.24 $193.07
$318.71 $194.60
$317.17 $196.14
$315.61 $197.70
$314,05 $199.26
$312.47 $200.84
$310.88 $202.43
$309.28 $204.03
$307.66 5205.65
$306.04 $207.27

$43,000.00
$42,827.11
$42,652.85
$42,477.21
$42,300.18
$42,121.75
$41,941.90
$41,760.63
$41,577.92
$4),393.77
$41,208.16
$41,021.08
$40,832.52
$40,642.47
$40,450.91
$40,257.84
$40,063.24
$39,867.10
$39,669.40
$39,470.14
$39,269.30
$39,066.87
338,862.84
$38,657.19
$38,449.92
